 1
 2 1
                                                         FILED
 3                                            CLERK, U.S. DISTR!CT.COURT

 4
 5
                                            ,ENrRAI. D~S' IC7 OF CAUFOHNIA
                                            ;
                                             _Y       ~           DEPUTY
 6
 7
 8
               IN THE UNITED STATES DISTRICT COURT
 9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                 Case No. CR 21-66-FLA
       UNITED STATES OF AMERICA,
13                                 ORDER OF DETENTION
                    Plaintiff,
14
               v.
15
       LUIS ESCOBEDO,
16
                    Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                             I.

 2         On June 8, 2021, Defendant made his initial appearance on the indictment

 3   filed in this matter. Charles Brown, a member of the indigent defense panel was

 4   appointed to represent Defendant. A detention hearing was held.

 5          ❑
            X     On motion of the Government [18 U.S.C. § 31420(1)] in a case

 6   allegedly involving a narcotics or controlled substance offense with maximum

 7   sentence often or more years.

 8          ❑
            X     On motion by the Government or on the Court's own motion

 9   [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the

10   defendant will flee.

11         The Court concludes that the Government is entitled to a rebuttable

12   presumption that no condition or combination of conditions will reasonably assure

13   the defendant's appearance as required and the safety or any person or the

14   community [18 U.S.C. § 3142(e)(2)].

15                                            II.
16         The Court finds that no condition or combination of conditions will

17   reasonably assure: D the appearance of the defendant as required.

18                      ❑
                        X the safety of any person or the community.

19         the Court finds that the defendant has not rebutted the § 3142(e)(2)

20   presumption by sufficient evidence to the contrary.

21                                          III.
22         The Court has considered:(a)the nature and circumstances of the offenses)

23   charged, including whether the offense is a crime of violence, a Federal crime of

24   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

25   or destructive device;(b) the weight of evidence against the defendant;(c)the

26   history and characteristics of the defendant; and (d)the nature and seriousness of

27   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

28   considered all the evidence adduced at the hearing and the arguments, the
 1   arguments of counsel, and the report and recommendation of the U.S. Pretrial

 2 ~ Services Agency.
 3                                           IV.

 4         The Court bases its conclusions on the following:

 5          As to risk ofnon-appearance:

 6                O      Defendant was a fugitive for six weeks

 7                X
                  D      insufficient bail resources'

 8                O      failures to appear for driving without alicense/suspended

 9         license

10                O      does not appear to be legitimately employed

11                ~      Unrebutted Presumption.

12
13         As to danger to the community:

14                D      The indictment alleges that defendant is a primary source of

15             cocaine supplied to the Bounty Hunter Bloods, a criminal street gang.

16                ~      Criminal history includes felony convictions in 2009 (receiving

17             stolen property) and 2016 (controlled substances) and multiple

18             misdemeanor convictions for driving under the influence, driving without

19             a license, and driving with a suspended license

20                ❑
                  X     Defendant has numerous law enforcement contacts for various

21         offenses including domestic violence.

22                ~      Unrebutted presumption [18 U.S.C. § 3142(e)(2)]

23
24
25
           'During the hearing, Counsel proffered Defendant's sister as a Burety
26   willing to sign a $25 000 unsecured appearance bond. However the Court has no
     information regardingg the viability ofthis surety and does not find the proposed
27   bond sufficient to address concerns for flight, given the nature of the charges that
     Defendant faces.
28

                                              2
 1                                            ~~~

 2         IT IS THEREFORE ORDERED that the defendant be detained until trial.

 3   The defendant will be committed to the custody of the Attorney General for

 4   confinement in a corrections facility separate, to the extent practicable, from

 5   persons awaiting or serving sentences or being held in custody pending appeal.

 6   The defendant will be afforded reasonable opportunity for private consultation

 7   with counsel. On order of a Court of the United States or on request of any

 8   attorney for the Government, the person in charge of the corrections facility in

 9   which defendant is confined will deliver the defendant to a United States Marshal

10 '~ for the purpose of an appearance in connection with a court proceeding.
11   [18 U.S.C. § 3142(1)]

12
     Dated: June 8, 2021
13
                                                         /s/
14                                                   ALKASAGAR
                                            UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
